Citation Nr: 0411932	
Decision Date: 05/07/04    Archive Date: 05/14/04	

DOCKET NO.  01-04 823	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for a bilateral flat foot 
disorder.



REPRESENTATION

Appellant represented by:	Gabriel M. Rodriguez, Attorney



ATTORNEY FOR THE BOARD

Raymond F. Ferner, Counsel



INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an October 1999 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Chicago, Illinois, that denied the benefit sought on 
appeal.  The veteran, who had active service from November 
1943 to February 1946, appealed that decision to the BVA, and 
the case was referred to the Board for appellate review.


REMAND

As a preliminary matter, the Board is required to address the 
Veterans Claims Assistance Act of 2000 (VCAA) that became law 
in November 2000.  The VCAA provides, among other things, 
that the VA should make reasonable efforts to notify a 
claimant of the relevant evidence necessary to substantiate a 
claim for benefits under laws administered by the VA.  The 
VCAA also requires the VA to assist a claimant in obtaining 
that evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2003).

However, the record does not reflect that the veteran was 
provided with the notice required under 38 U.S.C.A. 
§ 5103(a).  The Board does acknowledge that the veteran was 
provided notice of the VCAA in connection with his claim for 
service connection for malaria by way of a January 2001 
letter, but the record is devoid of any such notice 
pertaining to the veteran's claim for service connection for 
a flat foot deformity.  The United States Court of Appeals 
for Veterans Claims (Court) has strictly construed the notice 
requirements of 38 U.S.C.A. § 5103(a).  Quartuccio v. 
Principi, 16 Vet. App. 183, 186-87 (2002); Charles v. 
Principi, 16 Vet. App. 370, 373-74 (2002).  As such, the 
Board finds that further action on the part of the RO is 
necessary to address this procedural defect.

The Board also finds a need for further evidentiary 
development prior to further appellate review.  In this 
regard, the RO requested service medical records pertaining 
to the veteran.  In September 1999 the RO was informed that 
standard source documents were not available and that other 
documents were mailed.  Accompanying that response was a 
single record compiled from information from the hospital 
admission cards created by the office of the Surgeon General 
of the Department of the Army (SGO records) for the year 
1944.  The Board construes the response and the furnishing of 
an SGO record as suggesting that the veteran's service 
medical records were destroyed in a fire at the National 
Personnel Records Center (NPRC) in 1973.  However, before 
concluding that the veteran's service medical records were in 
fact destroyed in a fire at the NPRC, a statement to that 
effect should be included in the record.  

Furthermore, should the veteran's service medical records be 
unavailable, there are other alternative source records which 
may aid in substantiating the veteran's contentions that he 
received treatment for his flat feet during service and was 
placed on a limited duty physical profile as a result of his 
feet.  It does not appear that the RO requested information 
from the veteran to permit a search of alternate source 
records, such as Morning Reports.  Under the facts and 
circumstances of this case, the Board is of the opinion that 
a further attempt should be made to obtain the veteran's 
service medical records, and if unavailable, to search for 
alternative source records.

Lastly, the Board is of the opinion that the veteran should 
be furnished an additional VA examination.  In this regard, 
the Board notes that the veteran was afforded a VA 
examination of his feet in September 1999 which concluded 
that the veteran had congenital pes planus and that more than 
likely there was no specific relation between that disability 
and his period of service.  This finding is significant 
because 38 C.F.R. § 3.303(c) (2003) provides that congenital 
or developmental defects are not "diseases or injuries" 
within the meaning of applicable legislation.  If the 
veteran's pes planus is a congenital defect, then it would 
appear that by its inherent nature it must have pre-existed 
service.  See also VAOPGCPREC 82-90 (July 18, 1990).  
Further, the examiner offered no explanation or reasoning for 
his conclusion that the veteran's flat feet were congenital 
or an opinion as to the possibility of aggravation of the 
veteran's preexisting pes planus.  Given the statements from 
two private physicians, the Board is of the opinion that a 
further examination of the veteran would be helpful.

Lastly, in an affidavit submitted by the veteran in August 
2002 he made reference to treatment from several private 
physicians after service.  The veteran indicated in the 
affidavit that he first received treatment for his flat feet 
while in basic training at Fort Knox, Kentucky and was seen 
on a weekly basis for several weeks following his initial 
treatment.  Following service, the veteran indicated that he 
received treatment from Dr. Max Liberman in the early 1950's, 
Dr. William Schwartz until approximately 1969 or 1970 and 
Donald Miller in Chicago in or about 1970.  It does not 
appear that the veteran was requested to furnish medical 
evidence from those physicians or requested to complete an 
authorization to permit the RO to assist him in obtaining 
those records.  The duty to assist includes attempting to 
obtain private medical records the VA is on notice exists.

Therefore, in order to give the veteran every consideration 
with respect to the present appeal, it is the Board's opinion 
that further development of the case is necessary.  This case 
is being returned to the RO via the Appeals Management Center 
in Washington, D.C., and the VA will notify the veteran when 
further action on his part is required.  Accordingly, this 
case is REMANDED for the following actions:  

1.  The RO should insure that the 
notification and assistance requirements 
of the VCAA had been satisfied in 
connection with the veteran's claim for 
service connection for a flatfoot 
deformity.

2.  The veteran should be requested to 
provide authorizations for the release of 
private medical records for all 
physicians who had treated him for his 
feet since his separation from service.  
The veteran should be specifically 
requested to provide authorizations for 
release of records for private physicians 
specifically mentioned in the affidavit 
he submitted in support of his claim, 
specifically Drs. Liberman, Schwartz and 
Miller.  The veteran should also be 
requested to provide information 
necessary to search for alternative 
records which might document treatment 
the veteran reports he received during 
service.

3.  The RO should again request the 
veteran's service medical records.  If 
the veteran's service medical records 
were destroyed in a fire at the NPRC, 
specific confirmation of that fact should 
be requested.  A search of alternative 
records, including Morning Reports, 
should be undertaken if the veteran's 
service medical records are unavailable.

4.  The veteran should be afforded an 
examination of his feet to ascertain the 
nature and etiology of all disorders that 
may be present.  Any and all indicated 
evaluations, studies and tests deemed 
necessary by the examiner should be 
accomplished.  The examiner is requested 
to review all pertinent records 
associated with the claims file, 
including available service medical 
records, any records of treatment between 
separation from service and the present 
date, the report of the September 1999 VA 
examination and the statements from 
private physicians dated in November 2001 
and October 2003, and answer the 
following questions:  (1) Are the 
veteran's bilateral flat feet a 
congenital defect or an acquired 
disorder?  The examiner should be 
provided a reference to 38 C.F.R. § 4.57 
to aid in answering this question.  The 
examiner should also be informed that a 
clear rationale for all opinions would be 
helpful and that a discussion of the 
facts and medical principals involved 
would be of considerable assistance to 
the Board.  (2) If the examiner 
determines that the veteran's bilateral 
flat feet are an acquired disorder, did 
such condition preexist the veteran's 
military service?  (3) If it is 
determined that the veteran's flat feet 
are an acquired disorder that did 
preexist service, did they undergo an 
increase in severity during service, and 
if so, was the increase in severity the 
natural progress of the disorder?  If it 
is determined that the veteran's flat 
feet are an acquired disorder that did 
not preexist the veteran's military 
service, is it as likely as not that such 
disorder is etiologically related to the 
veteran's military service?  (4) Was 
there any superimposed injury to the feet 
during service?  Since it is important 
"that each disability be viewed in 
relation to it's history[,]" 38 C.F.R. 
§ 4.1, copies of all pertinent records in 
the veteran's claims file, or, in the 
alternative, the claims file, must be 
made available to the examiner for review 
in connection with the examination.

When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of the 
additional evidence.  If the benefit sought is not granted, 
the veteran and his representative should be furnished a 
Supplemental Statement of the Case and be afforded a 
reasonable opportunity to respond before the record is 
returned to the Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The veteran is free to submit any additional 
evidence 


and/or argument he desires to have considered in connection 
with his current claim.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).  No action is required of the veteran until he is 
notified.



                       
____________________________________________
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




